Case 2:20-cv-02048-JMA-ARL Document 9 Filed 05/18/20 Page 1 of 1 PageID #: 32




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


MICHELLE PINKNEY, on behalf of herself and
all others similarly situated,                          Case No. 2:20-cv-02048

                               Plaintiff,               NOTICE OF VOLUNTARY DISMISSAL
                                                        WITHOUT PREJUDICE PURSUANT
          v.                                            TO FED. R. CIV. P. 41(a)(1)(A)(i)

THE STATE UNIVERSITY OF NEW YORK
and THE STATE UNIVERSITY OF NEW
YORK AT ALBANY,

                               Defendants.



       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Michelle

Pinkney, by and through her undersigned counsel of record, hereby dismisses her claims against
Defendants The State University of New York and The State University of New York at Albany

without prejudice.



Dated: May 18, 2020                           BURSOR & FISHER, P.A.

                                              By:    /s/ Joseph I. Marchsese

                                              Joseph I. Marchese
                                              888 Seventh Avenue, Third Floor
                                              New York, NY 10019
                                              Telephone: (646) 837-7150
                                              Facsimile: (212) 989-9163
                                              E-Mail: jmarchese@bursor.com

                                              Attorneys for Plaintiff
